DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-18 recite steps of filtrating a “neutralized cleaning solution” but does not tie these steps to that of Claim 1 from which claims 13-18 depend. It is unclear how the filtration steps are related to the steps and components of Claim 1. For example, Claim 13 reictes “ultrafiltering a neutralized cleaning solution” wherein there is no neutralized cleaning solution in Claim 1.
Given the missing nexus among the claims, it is impossible to examine the claims 13-18 fully with respect to Claim 1 from which it depends. These claims must be properly claimed in relation to the claims from which they depend in order to be properly examined.
Claims 13-18 are addressed generically below as best can be understood as the direction Applicant is heading with the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al. (USP 4880513).
Claims 1, 3, and 4: Davis et al. teach a method of generating an acid and base cleaning solutions from a salt solution by bipolar membrane electrodialysis (abstract), the method comprising circulating a mineral-containing salt solution through a bipolar membrane electrodialysis stack to produce a partially depleted salt solution, an acid solution, and a base solution (abstract), directing the acid solution to an acid tank (Fig. 2, 16), directing the base solution to a base tank (Fig. 2, 18), directing the partially depleted salt solution from the bipolar electrodialysis stack back to a salt solution circulating tank (Fig 2, 14), monitoring a salt concentration of the circulating mineral containing salt solution (col. 2, lines 50-64 wherein the conductivity is a way to express concentration and the concentration is maintained at 10%; col. 4, lines 57-61), directing a near saturated salt solution from a brine tank into the circulating mineral-containing salt solution to increase and maintain a salt concentration of the partially depleted salt solution (col. 2, lines 55-59; col. 4, lines 49-68). The concentration of the partially depleted solution has a salt concentration of from 2%-25% (col. 4, lines 49-51).
Claim 5: the acid solution and the base solution are circulated through the bipolar membrane electrodialysis stack to increase acid and base concentration, respectively (col. 2, lines 41-49).
Claim 6: the concentration of the acid and base entering the tanks is monitored (col. 2, lines 45-49; col. 3, lines 1-17; col. 6, lines 56-61).
Claims 7 and 9: when the acid reaches a predetermined concentration expressed by conductivity, the acid is withdrawn (col. 3, lines 1-17).
Claims 10-12: the concentration is 170 mS/cm (col. 6, lines 10-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (USP 4880513) in view of Mani (USP 4995956).
Claim 2: Davis et al. do not teach that the salt in the process is potassium nitrate or sodium nitrate.
Mani teaches that typical salts in electrodialysis include sodium nitrate and potassium nitrate (col. 10, lines 55-60).
The selection of a chemical recognized for the same use is obvious.
Claims 13-18: Davis et al. do not teach filtration in addition to the electrodialysis process.
Mani teaches a method of electrodialysis wherein filtration is used (Fig. 5, 112). The filtration removes heavy metal ions that are in the solution (col. 9, lines 18-40) so as to prevent damage to the membrane.
One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate necessary filtration of the circulating salt solution and/or acid and base solutions in order to remove components that would damage the electrodialysis membranes.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (USP 4880513).
Claim 8: Davis et al. teach that the concentration of the acid, base, and circulating salt solution are monitored and maintained as needed (col. 2, lines 28-68; col. 3, lines 1-17). They teach that the quality of the acid and bases depends on the circulating concentration expressed in “N” and when the acid and based reach a preselected concentration in the range, the acid and/or base is removed (col. 3, lines 1-15). They do not teach a specific value for the acid. However, they note that the base is controlled to be 170 mS/cm (col. 6, lines 15-20) and that the acid solution is the same conductivity and so will be the same when controlled (col. 6, lines 36-55). Therefore, it would be obvious that the conductivity of acid would also be 170 mS/cm when controlled.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778